Citation Nr: 0329928	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-08 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 20, 2000, 
for a grant of a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1963 to 
September 1965, and from July 1971 to June 1986.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that established April 20, 2000 as the effective date 
for a grant of TDIU.

The veteran also submitted a notice of disagreement with a 
December 1996 rating decision in which he was denied service 
connection for post-traumatic stress disorder.  The RO issued 
a statement of the case in January 1997, but there is no 
substantive appeal of record, and the issue has not been 
certified to the Board.  VA has taken no actions that would 
lead the veteran to believe that this issue is on appeal.  
Therefore, the Board does not have jurisdiction to decide 
this issue.  VAOGCPREC 09-99; 64 Fed. Reg. 52,376(1999) 
(holding that the Board has jurisdiction to determine in the 
first instance that a substantive appeal has not been filed, 
but must provide prior notice when the issue is certified for 
appeal or the appellant is other wise lead to believe that 
the issue is on appeal).

REMAND

In February 1998, the veteran submitted a VA Form 21-8940 
(Veteran's Application For Increased Compensation Based on 
Unemployability).  In a September 29, 1998 rating decision, 
the RO denied TDIU.  The veteran was notified of the decision 
and did not appeal. 

In a statement in support of claim (VA Form 21-4138), dated 
in June 2002, the veteran asserted that there was clear and 
unmistakable error (CUE) in the September 1998, rating 
decision.  In particular, he contended that the RO had erred 
in not submitting his TDIU claim for extra-schedular 
consideration.  

The RO has not reviewed the September 1998, rating decision 
in order to determine whether it was based on clear and 
unmistakable error.  The Board does not have jurisdiction to 
decide that question in the first instance.  Huston v. 
Principi, 17 Vet. App. 195 (2003).  A finding of CUE in the 
September 1998 decision, could serve as the basis for an 
earlier effective date.  See 38 C.F.R. §§ 3.105(e), 3.400(k) 
(2003).  

The veteran has not been explicitly informed of what evidence 
he is responsible for obtaining and what evidence VA will 
undertake to obtain with respect to his earlier effective 
date claim for TDIU benefits.  38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the above noted VA Form 21-8940, dated in February 1998, 
the veteran requested that the RO obtain and review his 
vocational rehabilitation records.  The veteran's vocational 
rehabilitation folder has not been associated with his claims 
file, and information contained therein could be pertinent to 
his earlier effective date claim.  It is necessary, 
therefore, that the vocational rehabilitation folder be 
associated with the claims file.  

The veteran has also reported that he is in receipt of 
disability benefits from the Social Security Administration.  
The SSA records are not contained in the claims file.  In his 
2001 claim for TDIU, he asked that these records be 
considered.

Accordingly, the veteran's claim must be REMANDED for the 
following:

1.  The RO should provide the veteran 
with a VCAA notice letter with respect to 
his claim for an effective date earlier 
than April 20, 2000, for a grant of TDIU.  

2.  The RO should obtain the veteran's VA 
vocational rehabilitation folder.  
		
3.  The RO should obtain a copy of the 
decision granting the veteran SSA benefits, 
and ensure that the medical records that were 
considered in that decision are associated 
with the claims folder.

4.  The RO should then re-adjudicate the 
veteran's claim, taking into consideration 
his assertion of CUE in the September 1998 
rating decision denying TDIU.  If the benefit 
is not granted, the RO should issue a 
supplemental statement of the case that 
considers the CUE claim; and then return the 
case to the Board, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

